Citation Nr: 1023511	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  06-33 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 20 percent for service-connected diabetes type I. 

2.  Entitlement to an initial compensable disability 
evaluation for service-connected irritable bowel syndrome. 


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel



INTRODUCTION

The Veteran had active service from August 2001 to January 
2005. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, inter alia, granted service 
connection and assigned initial ratings for the service-
connected disabilities noted on the title page.  

In October 2006, the Veteran requested a hearing before the 
Board.  In April 2010, he was notified of a hearing scheduled 
in May 2010.  The Veteran failed to appear for his scheduled 
hearing.  The notice informing the Veteran of his scheduled 
hearing was not returned as undeliverable.  Accordingly, the 
hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 
(2009).

The Board notes that the record raises the issue of 
entitlement to service connection for diabetic retinopathy as 
secondary to diabetes mellitus.  See May 2005 private 
treatment record.  This issue has not been addressed by the 
RO.  As such, the Board REFERS the issue of entitlement to 
service connection for diabetic retinopathy as secondary to 
diabetes mellitus to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus requires an oral 
hypoglycemic agent, restricted diet, and insulin, but does 
not require regulation of activities.

2.  The Veteran's irritable bowel syndrome is manifested by 
subjective complaints of alternating diarrhea and 
constipation and frequent episodes of bowel disturbance;  
abdominal distress has not been shown.  




CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation greater 
than 20 percent for diabetes mellitus, Type I, have not been 
met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.1, 4.2, 4.7, 4.10, 4.119, Diagnostic Code 7913 
(2009).

2.  The criteria for an initial compensable disability 
evaluation for irritable bowel syndrome have not been met. 38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Code 7319 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claims such that the notice error 
did not affect the essential fairness of the adjudication now 
on appeal.  The appellant was notified that his claims were 
awarded with an effective date of January 27, 2005, the date 
following discharge from service, and initial ratings were 
assigned.  He was provided notice how to appeal that 
decision, and he did so.  He was provided a statement of the 
case that advised him of the applicable law and criteria 
required for a higher rating and he demonstrated his actual 
knowledge of what was required to substantiate a higher 
rating in his argument included on his Substantive Appeal.  
Although he was not provided pre-adjudicatory notice that he 
would be assigned an effective date in accordance with the 
facts found as required by Dingess, he was assigned the day 
after discharge from service as an effective date, the 
earliest permitted by law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
vacated on other grounds sub nom.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, VA outpatient treatment 
records, obtained private treatment records, afforded the 
Veteran an examination, and assisted the Veteran in obtaining 
evidence.  In October 2006, the Veteran identified a hospital 
that treated him for his diabetes in January 2006, as well as 
a physician that treated him for irritable colon syndrome in 
January 2005.  In an August 2009 letter, the RO informed the 
Veteran that the consent and release form expired, requesting 
the Veteran to update the form indicating the aforementioned 
hospital and physician who provided the aforementioned 
treatment.  The Veteran did not return authorization forms 
providing consent for VA to obtain his private medical 
records, nor did he not submit the private treatment records.  

Regarding the Veteran's claim of an initial compensable 
disability evaluation for irritable bowel syndrome, the Board 
notes that the Veteran has not been given a VA examination 
subsequent to his July 2005 notice of disagreement.  In this 
regard, the Board notes that the Veteran was provided notice 
in December 2009 informing him of his scheduled December 2009 
VA examination, however, he failed to appear or reschedule 
the examination.  Based on the foregoing, all known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file, and 
the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.    
 
Increased Ratings

The Veteran maintains that he is entitled to an initial 
disability rating greater than 20 percent for his diabetes 
mellitus, type I, and an initial compensable disability 
rating for his irritable bowel syndrome.  In that regard, 
disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; C.F.R. § 
4.1.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.  Moreover, while 
the Board must consider the veteran's medical history as 
required by various provisions under 38 C.F.R. Part 4, 
including sections 4.2, the regulations do not give past 
medical reports precedence over current findings.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

Where, as in this case, an appeal stems from an initial 
rating, VA must frame and consider the issue as to whether 
separate or "staged" ratings may be assigned for any or all 
of the retroactive period from the effective date of the 
grant of service connection to a prospective rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999). 

Diabetes

In the December 2004 rating decision, the RO granted service 
connection and assigned an initial 20 percent disability 
evaluation for diabetes mellitus, type I, effective from 
January 27, 2005, the day after discharge from service.  In 
granting service connection, the RO noted the Veteran's March 
2004 assessment following symptoms of polydipsia, polyuria, 
and elevated glucose levels by laboratory testing.  

The Veteran's diabetes mellitus is currently rated under 38 
C.F.R. § 4.119, Diagnostic Code (DC) 7913, as 20 percent 
disabling.  Under DC 7913, a 20 percent evaluation is 
assigned for diabetes mellitus requiring insulin and a 
restricted diet, or an oral hypoglycemic agent and a 
restricted diet.  A 40 percent evaluation is warranted for 
the requirement of insulin, a restricted diet, and regulation 
of activities.  38 C.F.R. § 4.119, DC 7913.  Any 
noncompensable complications associated with diabetes 
mellitus are considered to be part of the diabetic process 
under DC 7913.  See Id, at Note (1). 

Evidence relevant to the current level of severity of the 
Veteran's diabetes mellitus includes a November 2004 VA 
examination, a January 2006 VA examination, and an October 
2006 statement from the Veteran.  

The Veteran underwent a VA examination in November 2004.  At 
the time, the Veteran reported that he has been diabetic 
since March 2004.  He further indicated that he takes 
metformin, lantus, avandia, and zocor.  He works as a fire 
control technician.  He denied smoking, drinking, and the use 
of illicit drugs.  Upon examination, the examiner diagnosed 
the Veteran with diabetes mellitus, type I.  

The Veteran underwent a second VA examination in January 
2006.  At the time, the Veteran reported that he is currently 
treated with insulin and Avandia.  He reported that his arms 
go numb while sleeping and he does not get feeling until 
later in the day.  Regarding his feet, he reported that he 
has tried many things to stop the cracking of his skin, 
however, without success.  The Veteran indicated that his 
diabetes does not affect his heart, arteries, or kidneys.  He 
further reported that he does not experience functional 
impairment resulting from his condition, nor has he missed 
any time from work.  Upon review of the records and 
examination, the examiner reported that there is no change in 
the Veteran's diabetes mellitus diagnosis.  The examiner 
opined that the Veteran's diabetes does not cause any 
restriction of activity.  

In a October 2006 statement, the Veteran reported that he 
missed two weeks of work in 2006 due to complications related 
to his diabetes.  

Given the evidence of record, the Board finds that a 
disability evaluation greater than 20 percent for the 
Veteran's diabetes mellitus is not warranted.  Both the 
November 2004 and January 2006 VA examinations show that the 
Veteran requires insulin; however, there is no indication in 
the report that the Veteran's activities are regulated due to 
his diabetes.  Instead, it appears that the Veteran's 
activities are restricted because of his service-connected 
peripheral neuropathy of the upper extremities and his 
service-connected dermatitis of the feet.  See January 2006 
VA examination report.  There is no competent medical opinion 
suggesting that the Veteran's diabetes mellitus standing 
alone results in a medical need to avoid strenuous 
occupational or recreational activity.  "Regulation of 
activities" is defined by Diagnostic Code 7913 as the 
"avoidance of strenuous occupational and recreational 
activities."  Medical evidence is required to show that 
occupational and recreational activities have been 
restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 363- 
4 (2007).  Furthermore, as the Veteran is already in receipt 
of compensation for his service-connected peripheral 
neuropathy of the upper extremities (10 percent for each 
extremity), and for his service-connected dermatitis of the 
feet (zero percent for bilateral condition), awarding the 
Veteran a higher disability evaluation for his diabetes based 
on regulation of activities would result in compensating the 
Veteran twice for the same symptoms which is not permitted 
pursuant to the rule against pyramiding under 38 C.F.R. § 
4.14.

As indicated earlier, a disability evaluation of 40 percent 
under DC 7913 requires evidence of required insulin, 
restricted diet, and regulation of activities.  As there is 
no indication that the Veteran's activities are regulated due 
to his diabetes, an initial disability evaluation greater 
than 20 percent under DC 7913 is not warranted.

Because there are specific diagnostic codes to evaluate 
diabetes mellitus, consideration of other diagnostic codes 
for evaluating the disability does not appear appropriate.  
See 38 C.F.R. § 4.20 (permitting evaluation, by analogy, 
where the rating schedule does not provide a specific 
diagnostic code to rate the disability). See Butts v. Brown, 
5 Vet. App. 532 (1993).

As such, the Board finds that the preponderance of the 
evidence is against a higher evaluation than the 20 percent 
rating assigned for the Veteran's diabetes mellitus, type I.  

Irritable Bowel Syndrome

In the December 2004 rating decision, the RO granted service 
connection and assigned an initial zero percent disability 
evaluation for irritable bowel syndrome, effective from 
January 27, 2005, the day after discharge from service.  In 
granting service connection, the RO noted the Veteran's 
service treatment records which demonstrate he was evaluated 
for alternating diarrhea and constipation in June 2004 and a 
subsequent colonoscopy in July 2004 revealed findings 
consistent with irritable bowel syndrome.  

The Veteran's irritable bowel syndrome is currently rated 
under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7319, as zero 
percent disabling.  Under Diagnostic Code 7319 pertaining to 
irritable colon syndrome (spastic colitis, mucous colitis, 
etc.), a non-compensable rating is assigned for mild; 
disturbances of bowel function with occasional episodes of 
abdominal distress.  A 10 percent evaluation is assignable 
for moderate irritable colon syndrome (spastic colitis, 
mucous colitis, etc.) with frequent episodes of bowel 
disturbance and abdominal distress.  38 C.F.R. § 4.114, DC 
7319.  

Evidence relevant to the current level of severity of the 
Veteran's irritable bowel syndrome includes a November 2004 
VA examination and an October 2006 statement from the 
Veteran.  

The Veteran underwent a VA examination in November 2004.  At 
the time, the Veteran reported that he has been treated for 
irritable bowel syndrome, as he has symptoms of both diarrhea 
and constipation.  He reported that approximately one year 
ago, he had blood in his stool and as a result, a colonoscopy 
was performed.  He is not currently prescribed any medication 
for his condition.  

On examination of the abdomen, the Veteran's abdomen was 
obese, soft, and without viscera or masses palpable.  There 
was no tenderness noted.  The  examination of the rectal was 
negative, without evidence of hemorrhoids, and a normal 
prostate.  Upon review of the Veteran's records, the examiner 
noted that in June of 2004, the Veteran was treated for 
intermittent hematochezia, which he had for approximately one 
year.  The examiner indicated that in July 2004, the Veteran 
underwent a colonoscopy which revealed one diminutive polyp 
in the sigmoid colon, which ultimately was a tubular adenoma.  
The examiner diagnosed the Veteran with irritable bowel 
syndrome.    

In October 2006, the Veteran reported that he is in a 
constant state of fatigue, as he continues to have frequent 
bowel movements due to his irritable bowel syndrome.  

Given the evidence of record, the Board finds that a 
disability evaluation greater than zero percent for the 
Veteran's irritable bowel syndrome is not warranted.  
The November 2004 VA examination demonstrates the Veteran's 
abdomen was obese, soft, and without viscera or masses 
palpable.  The examiner further shows there was no abdominal 
tenderness.  Further, while the aforementioned examination 
shows the Veteran has had symptoms of both diarrhea and 
constipation, there is no indication in the report that the 
Veteran has frequent episodes of bowel disturbance with 
abdominal distress.  Moreover, while the October 2006 
statement from the Veteran shows he reports frequent bowel 
movements due to his irritable bowel syndrome, the record 
does not demonstrate abdominal distress, nor does the Veteran 
contend that he experiences abdominal distress.            

As indicated above, a disability evaluation of 10 percent 
under DC 7319 is warranted for moderate irritable colon 
syndrome with frequent episodes of bowel disturbance and 
abdominal distress.  While the Veteran reports frequent bowel 
movements, there is no indication that the Veteran's 
condition is manifested by frequent episodes of bowel 
disturbance and abdominal distress, thus, an initial 
compensable disability evaluation under DC 7319 is not 
warranted.    

As such, the Board finds that the preponderance of the 
evidence is against a higher evaluation than the zero percent 
rating assigned for the Veteran's irritable bowel syndrome.  

In sum, there is no support for an initial disability rating 
in excess of 20 percent for the Veteran's service-connected 
diabetes mellitus or an initial compensable disability rating 
for the Veteran's service-connected irritable bowel syndrome.  
As the preponderance of the evidence is against the claims, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54 (1990).  

Fenderson Considerations

The Board has carefully reviewed the evidence of record, but 
finds that "staged" rating are not appropriate for either 
disorder at issue.  At no discrete period since the claims 
were filed did either disorder approximate the criteria for a 
higher rating.

Extraschedular Considerations

The Veteran has indicated that his service-connected diabetes 
mellitus has caused him to miss two weeks of work in 2006.  
As such, the Board must adjudicate the issue of whether 
referral for an extraschedular rating is warranted.  See 
Barringer v. Peake, 22 Vet. App. 242 (2008).  Here, the 
record does not establish that the rating criteria are 
inadequate for rating any of the Veteran's service-connected 
conditions discussed herein.  The discussion above reflects 
that the symptoms of the Veteran's disabilities, are 
contemplated by the applicable rating criteria.  Thus, 
referral for consideration of an extraschedular rating is not 
warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an initial disability evaluation in excess of 
20 percent for service-connected diabetes is denied. 

Entitlement to an initial compensable disability evaluation 
for service-connected irritable bowel syndrome is denied.  




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


